Citation Nr: 1131048	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  08-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an upper respiratory disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to October 1997.

This matter was last before the Board of Veterans' Appeals (Board) in April 2010 on appeal of a November 2007 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision, in pertinent part, denied the Veteran's claim for service connection for sinusitis.

The Veteran was scheduled to testify at a personal hearing before a member of the Board, sitting at the RO, in February 2010, but he failed to appear without explanation.  Consequently, the request for a hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The claims file reflects that the Veteran submitted a claim of entitlement to service connection for sinusitis, but subsequently indicated (on a July 2008 substantive appeal (VA Form 9) and through a January 2010 brief submitted by his authorized representative) that he was not aware of the correct term for the symptoms he experienced in service.  The record shows that the Veteran has been diagnosed with bronchitis, pharyngitis, upper respiratory infections, colds, sinusitis, asthma, and rhinitis.  Although he has been diagnosed with sinusitis and submitted a claim for that specific disability, a September 2010 VA examiner observed no clinical evidence of sinusitis.  However, as the record reflects persistent or recurrent symptoms of an upper respiratory disorder during and after the Veteran's service, the issue has been recharacterized as reflected on the title page.  See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3). 


FINDINGS OF FACT

1.  The Veteran is competent to report the circumstances of his service and his reports are credible.

2.  The Veteran experienced multiple upper respiratory symptoms and disorders during service and continues to experience upper respiratory symptoms and disorders.


CONCLUSION OF LAW

The criteria for a grant of service connection for a respiratory disorder are approximated. 8 U.S.C.A §§ 1110, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issues herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran seeks service connection for sinusitis; his claim has been recharacterized as a claim of entitlement to service connection for an upper respiratory disorder.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that there is an approximate balance  and, as such, the claim will be granted.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Veteran's service treatment records reflect that he was evaluated as normal at time of enlistment.  He reported that he had taken medicine for the "common cold,"  but reported no ear, nose, or throat trouble.  He was seen multiple times early in his service (November 1992, December 1992, January 1993, February 1993, June 1993, September 1993) for cold symptoms and received x-ray examination of his sinuses in December 1993.  He was diagnosed as having an upper respiratory infection on multiple occasions (December 1993, January 1994, March 1995, December 1996), as well as pharyngitis (January 1994, September 1994, October 1995, May 1996, February 1997), tonsillitis (September 1994, June 1995), bronchitis (January 1996), and strep throat (July 1995).  1993 x-rays of the Veteran's sinuses were normal.  On a June 1995 health questionnaire, he noted that he had experienced bronchitis and pneumonia, but did not have either condition at that time. Service treatment records reveal that he did not show symptoms of sinusitis in September 1995.  However, he was observed to have sinus pressure (and a productive cough) in January 1996 and was diagnosed with a sinus headache (lasting four (4) days) in September 1997.  The Veteran reported at the time of his discharge examination in June 1997, that he was "in not so good health" and experienced allergies and chronic colds, but he was evaluated as having normal sinuses /nose at that time.  

Following his separation, the record reflects that the Veteran was seen in the podiatry department of the Richmond VA Medical Center in November 1998 and reported that he was taking two prescription medications for congestion.  In December 2000, he received private treatment for a persistent cough that was diagnosed as bronchitis.  He presented for private treatment of a sore throat and headache in October 2001 and was diagnosed as having acute pharyngitis; in November 2001 he was observed to have strep throat.  A VA treatment note of October 2001 reflects a past medical history of allergic rhinitis and the Veteran received follow-up VA treatment for allergies in November 2001.  In June 2002, VA treatment notes reveal that the Veteran's allergic rhinitis was "doing well," but he had a sore throat; the Veteran reported tender frontal sinuses in August 2002 and was diagnosed with rhinorrhea in December 2002.  

A June 2003 VA treatment note again states that the Veteran's allergic rhinitis was "doing well" and he had no complaints, but a June 2003 private treatment note shows that he was diagnosed with an upper respiratory infection, without sinus tenderness.  He received private medical treatment for complaints of sinus fullness in December 2003.  He was seen by a private physician three (3) times (and by VA one (1) time) in 2004 for symptoms of sore throat and cough; a January 2004 private treatment note reflects that the physician suspected he had pharyngitis and in March 2004 he was diagnosed with sinusitis.  In June 2004 he was treated for acute pharyngitis by his private physician.  A September 2004 VA treatment note observes a history of allergic rhinitis.  A May 2005 VA treatment note reflects that the Veteran was treated for cold symptoms lasting two (2) weeks.  

In July and October 2005, a private physician diagnosed him as having an upper respiratory infection.  In January and February 2006, a private physician diagnosed the Veteran with sinusitis (the February note also reflects a diagnosis of pharyngitis), but in May 2006 he was seen for a sore throat and was noted not to have any sinus tenderness.  A July 2006 private treatment note shows a diagnosis of mild asthma.  In August 2006, the Veteran received VA treatment for an upper respiratory infection.  He reported for VA treatment of sore throat and coughs in December 2006 and was diagnosed with another upper respiratory infection. The Veteran was seen again by a private physician for cough and congestion in January 2007; he was diagnosed with mild bronchitis and an upper respiratory infection with suspected bacterial component and underlying allergic rhinitis.

The Veteran received VA treatment for headache, fatigue, mucus production, and cough in August 2007.  He was diagnosed with sinusitis and informed the VA physician that he experienced similar symptoms annually.  A December 2007 VA treatment note reflects additional treatment for sinusitis.  In October 2008, he reported for treatment of chest pain with inspiration; he informed the VA health care provider that he experienced similar sensations in the past, but they resolved.   In November 2009, the Veteran complained of sore throat and was diagnosed with pharyngitis.

A VA examination was conducted in September 2010.  The examination report reflects review of the claims file and interview with, and examination of, the Veteran.  The examination was normal and the Veteran reported no current sinus symptoms, but he informed the examiner that symptoms recurred intermittently.  The examiner stated that there was no current pathology on which to base a diagnosis of sinusitis and observed that the Veteran's service treatment records revealed no evidence of sinusitis in service.  The examiner opined that it was not likely that the Veteran had chronic sinusitis in service or as a result of service.  However, the examiner noted that the Veteran had been treated for pharyngitis, bronchitis, and colds in service and observed his post-service treatment record of multiple upper respiratory complaints and diagnoses.  The examiner opined that it was likely "his respiratory symptoms were aggravated by his time in service."

As stated above, service connection will be granted if it is shown that a veteran experiences a disability resulting from an injury experienced, or disease contracted, in the line of duty, or for aggravation of a preexisting injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A chronic disability must result from the in-service injury or disease and if there is no chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Generally, veterans are presumed to have entered service in sound health condition. See 38 U.S.C.A. § 1110 (West 2002).  The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service.  38 C.F.R. § 3.304(b) (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The Board must address all theories of entitlement raised by the Veteran or by the evidence of record (Robinson v. Mansfield, 21 Vet. App. 545 (2008)) and the 2010 VA examiner's opinion implies that the Veteran experienced upper respiratory symptoms prior to service and that those symptoms were aggravated by service.  However, there is no clear and unmistakable evidence, as required by 38 C.F.R. § 3.304(b), that the Veteran experienced an upper respiratory disorder prior to service.  Although he stated at the time of his induction into service that he had, on prior occasion, been treated for the common cold, he did not indicate any prior bronchitis, pharyngitis, or rhinitis.  Further, his induction examination shows no abnormality of the respiratory system.  The presumption of soundness applies here since no defects or disorders were noted at the time the Veteran was examined, accepted, and enrolled for service.  38 C.F.R. § 3.304(b) (2010).   

In regard to the Veteran's contentions about the origin of his respiratory disorder, the Board notes that lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Veteran is competent to report the circumstances of his service as well as his post-service symptomatology.  His lay testimony of having experienced respiratory symptoms during and after service is accompanied by contemporaneous medical evidence.  The Board finds his testimony credible based on consistency with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the 2010 examiner opined that his current respiratory symptoms were related to the symptoms he experienced during service.  

The Veteran has been repeatedly, both during and after service, diagnosed with, and treated for, upper respiratory disorders.  The 2010 VA examiner opined, based on her medical knowledge and a thorough review of the Veteran's treatment history, that his upper respiratory symptoms worsened as a result of service.  Although further medical inquiry could be undertaken with a view towards development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  

In this matter, the Board is of the opinion that this point has been attained.  The evidence of record shows that the Veteran began to experience an upper respiratory disorder manifested by bronchitis, pharyngitis, and respiratory infections while he was on active duty and continued to experience upper respiratory symptoms after he was discharged from service.  

Accordingly, the Board finds that there is competent and credible evidence showing that the Veteran has a current respiratory disability as the result of his active duty service.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Service connection for a respiratory disorder is granted.


ORDER

Service connection for an upper respiratory disorder is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


